Name: Commission Implementing Decision (EU) 2018/1583 of 18 October 2018 amending Annexes I and II to Decision 2006/766/EC as regards the import of bivalve molluscs and fishery products from Peru and Myanmar for human consumption (notified under document C(2018) 6778) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  foodstuff;  international trade;  America;  fisheries;  trade;  health
 Date Published: 2018-10-22

 22.10.2018 EN Official Journal of the European Union L 263/71 COMMISSION IMPLEMENTING DECISION (EU) 2018/1583 of 18 October 2018 amending Annexes I and II to Decision 2006/766/EC as regards the import of bivalve molluscs and fishery products from Peru and Myanmar for human consumption (notified under document C(2018) 6778) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (1), and in particular Article 11(1) thereof, Whereas: (1) Regulation (EC) No 854/2004 provides that products of animal origin are to be imported only from a third country or part of a third country that appears on a list drawn up in accordance with that Regulation. (2) Regulation (EC) No 854/2004 also provides that when drawing up and updating such lists, account is to be taken of Union controls in third countries and guarantees provided by the competent authorities of third countries, as regards compliance or equivalence with the Union feed and food law and animal health rules as specified in Regulation (EC) No 882/2004 of the European Parliament and of the Council (2), and in particular Article 48(3) thereof. (3) Commission Decision 2006/766/EC (3) lists those third countries, which satisfy the criteria referred to in Regulation (EC) No 854/2004 and are therefore able to guarantee that those products meet the sanitary conditions laid down in Union legislation to protect the health of consumers, and can be exported accordingly to the Union. Accordingly, Annex I to that Decision sets out a list of third countries from which imports of bivalve molluscs, echinoderms, tunicates and marine gastropods for human consumption are permitted, while Annex II thereto sets out a list of third countries and territories from which imports of fishery products for human consumption, other than those listed in Annex I, are permitted. The lists set out in Annexes I and II to Decision 2006/766/EC also indicate restrictions concerning such imports from certain third countries. (4) Peru is included in the list in Annex I to Decision 2006/766/EC with an indication that only frozen or processed bivalve molluscs, echinoderms, tunicates and marine gastropods may be imported into the Union from that third country. However, following an outbreak of Hepatitis A related to the consumption of bivalve molluscs imported from Peru and contaminated with that virus the Commission adopted Decision 2008/866/EC (4) suspending imports from Peru as regards those products. (5) The Peruvian competent authority was requested to provide satisfactory guarantees to ensure that the shortcomings identified in relation to the monitoring system for virus detection in live bivalve molluscs were corrected. The period of application of Decision 2008/866/EC has been extended several times and will expire on 30 November 2018. (6) The last Union audit in Peru to evaluate the control system in place governing the production of bivalve molluscs intended for export to the Union took place from 25 September to 5 October 2017. According to the conclusions of this audit, and the guarantees provided by the Peruvian authorities, eviscerated aquaculture scallops are the only bivalve molluscs for which it can be considered that the Peruvian authorities can provide sufficient guarantees to comply with the EU import requirements. Therefore, the authorization of imports of bivalve molluscs from this country should be limited to eviscerated aquaculture scallops. Accordingly, the entry for Peru in the list in Annex I to Decision 2006/766/EC should include that restriction. (7) Myanmar is included in the list in Annex II to Decision 2006/766/EC with an indication that only wild caught frozen fishery products may be imported into the Union from that third country. (8) The Myanmar competent authority requested the Commission to withdraw the restriction on the current list and to authorise the imports of aquaculture and fishery products into the Union. Two Union controls took place in November 2016 and March 2018 to evaluate whether the official control system put in place by the Myanmar authorities can guarantee that the conditions of production of aquaculture and fishery products in Myanmar destined for export to the Union are in line with the requirements laid down in Union legislation and in particular with the health attestations contained in the model health certificate laid down in Appendix IV to Annex VI to Commission Regulation (EC) No 2074/2005 (5). (9) Considering the favourable outcome of those controls, the inclusion of Myanmar in the Annex to Commission Decision 2011/163/EU (6) and the guarantees provided by the competent authorities of Myanmar, the imports of fishery products intended for human consumption, including those from aquaculture should be permitted without any restriction. (10) Therefore, Decision 2006/766/EC should be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/766/EC is amended as follows: (a) in Annex I, the entry for Peru is replaced by the following: PE PERU Only eviscerated Pectinidae (scallops) of aquaculture origin (b) in Annex II the entry for Myanmar is replaced by the following: MM MYANMAR Article 2 This Decision will enter into force on 1 December 2018. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 October 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 139, 30.4.2004, p. 206. (2) Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (OJ L 165, 30.4.2004, p. 1). (3) Commission Decision 2006/766/EC of 6 November 2006 establishing the lists of third countries and territories from which imports of bivalve molluscs, echinoderms, tunicates, marine gastropods and fishery products are permitted (OJ L 320, 18.11.2006, p. 53). (4) Commission Decision 2008/866/EC of 12 November 2008 on emergency measures suspending imports from Peru of certain bivalve molluscs intended for human consumption (OJ L 307, 18.11.2008, p. 9). (5) Commission Regulation (EC) No 2074/2005 of 5 December 2005 laying down implementing measures for certain products under Regulation (EC) No 853/2004 of the European Parliament and of the Council and for the organisation of official controls under Regulation (EC) No 854/2004 of the European Parliament and of the Council and Regulation (EC) No 882/2004 of the European Parliament and of the Council, derogating from Regulation (EC) No 852/2004 of the European Parliament and of the Council and amending Regulations (EC) No 853/2004 and (EC) No 854/2004 (OJ L 338, 22.12.2005, p. 27). (6) Commission Decision 2011/163/EU of 16 March 2011 on the approval of plans submitted by third countries in accordance with Article 29 of Council Directive 96/23/EC (OJ L 70, 17.3.2011, p. 40).